Citation Nr: 1456141	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  10-36 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California
 

THE ISSUES

1.  Entitlement to service connection for chondromalacia and degenerative joint disease of the right knee, status post total knee replacement (a right knee disability).  

2.  Entitlement to service connection for osteoarthritis and degenerative joint disease of the left knee, status post total knee replacement, to include as secondary to a right knee disability (a left knee disability).  

3.  Entitlement to service connection for residuals of a right hip disability, to include as secondary to a right knee disability.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esquire



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1966 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing has been associated with the claims file.

In an April 2013 decision, the Board denied service connection for a right knee disability, a left knee disability, and a hip disability.  The Veteran appealed the April 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2013, the Court granted a Joint Motion for Remand (JMR), which remanded the issues for service connection back to the Board for readjudication in accordance with the JMR.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  The Veteran has currently diagnosed right knee chondromalacia and degenerative joint disease.  

2.  The Veteran sustained a right knee injury during service.  

3.  The Veteran's right knee disability is etiologically related to service.  

4.  The Veteran has currently diagnosed left knee osteoarthritis and degenerative joint disease.  

5.  The Veteran has a currently diagnosed right hip disability manifested by painful movement; a diagnosis of right hip strain was indicated on VA examination in September 2011.  

6.  The Veteran's left knee and right hip disabilities are proximately due to the right knee disability.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110; 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110; 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right hip disability have been met.  38 U.S.C.A. §§ 1110; 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeal of service connection for a right knee disability, a left knee disability, and a right hip disability have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issues on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Of particular note, however, in the October 2013 JMR, the Court vacated the April 2013 Board decision and remanded the appeal to the Board to obtain the Veteran's Social Security Administration (SSA) records and associate such records with the claims file.  In December 2014, the Veteran submitted the SSA records directly to the Board with a waiver of initial RO consideration.  As the Veteran's SSA records have been obtained and associated with the claims file, the Board finds that a remand is not necessary to comply with the terms of the JMR.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, degenerative joint disease, considered as "arthritis," is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for the right knee disability apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Board is granting service connection below for a right knee disability on a direct theory of entitlement, the additional theory of presumptive service connection is rendered moot because there remain no questions of law or fact as to the fully granted issue.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005)

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection Analysis for a Right Knee Disability

The Veteran contends that the current right knee disability originated in service.  Specifically, the Veteran contends that he injured his right knee playing football while in service and he has experienced persistent symptoms since service separation.  

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran has a current right knee disability.  A March 2009 private radiology report indicates the presence of right knee chondromalacia and degenerative joint disease.  Private treatment records and the September 2011 VA examination report indicate that the Veteran underwent a right total knee replacement in June 2009.  

The Board next finds that the Veteran sustained a right knee injury in service.  Service treatment records reflect treatment for a left knee injury in October 1969; however, the Veteran contends that service treatment records are in error as the injury occurred on his right knee.  The Board finds the Veteran's contentions credible.  First, the Veteran has consistently and repeatedly maintained that he sustained a right knee injury during service.  See February 2009 VA Form 21-526, August 2009 VA treatment record, and July 2011 VA examination.  Further, a statement dated October 2009 from B.C., the Veteran's former wife, attests that she witnessed the injury to the Veteran's right knee.  Also, one of the Veteran's former football teammates (D.A.) submitted a statement contending that he witnessed the Veteran injure his right knee while paying football.  As such, the Board finds that the Veteran did sustain a right knee injury during service.

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current right knee disability is related to service.  

Evidence against a finding that the Veteran's current right knee disability is related to service is found in VA examination reports from July 2011 and September 2011.  Following examination in July 2011, the VA examiner opined that the Veteran's current knee disability is less likely than not related to the October 1969 in-service football injury.  As rationale for the opinion, the VA examiner indicated that it is not as least as likely as not that the twisting of his knee (the reported mechanism of injury in October 1969) would have led to severe osteoarthritis changes later in life, necessitating a total knee replacement.  

In the subsequent September 2011 VA examination, the VA examiner opined that the Veteran's current right knee disability is less likely than not caused by, or the result of, the October 1969 in-service football injury.  As rationale for the opinion, the VA examiner also indicated that it was less likely than not that the twisting mechanism of injury would have led to the severe osteoarthritic changes in the Veteran's right knee.  In addition, the VA examiner indicated that a 1978 post-service right knee injury was more likely the source of the Veteran's current right knee disability.  

Evidence in favor of a finding that the Veteran's current right knee disability is related to service is found in private medical records and opinions submitted by the Veteran dated in January 2009, March 2010, November 2010, December 2013, and November 2014.  A January 2009 private examination report, authored by Dr. C.M., indicates the Veteran's report that he injured his right knee while playing football in service.  The private report further indicates the Veteran's reports of recurrent pain following service separation, which led to surgery in 1979; however, the 1978 post-service baseball injury was not noted or discussed.  In conclusion, the private physician opined that the Veteran's right knee complaints are service-connected.  As rationale, the private physician indicated that the Veteran had specific incidents of trauma to the right knee resulting in chronic pain.  

In March 2010, Dr. C.M. provided an addendum medical opinion, which followed a review of the Veteran's military records, and lay statements from the Veteran's former wife and fellow teammate.  In the March 2010 opinion, Dr. C.M. iterated his opinion that the Veteran's right knee disability is service-connected, and noted that nothing he reviewed in the record dissuaded that opinion.  

A November 2010 private medical opinion letter, authored by Dr. R.K., indicates the Veteran's report that he injured his right knee while playing football in service.  In the letter, Dr. R.K. indicated that he reviewed service treatment records and lay statements, and opined that the injury sustained in the military was as likely as not related to the Veteran's current right knee disability.  The 1978 post-service baseball injury was not noted or discussed. 

A December 2013 private examination report, authored by Dr. R.J., indicates the Veteran's reports that he injured his right knee while playing football in service and while playing softball in 1978.  The private examination report notes the Veteran's reports of chronic pain, locking, and effusion.  In the examination report, Dr. R.J. indicated that he reviewed "available materials," but does not indicate what records he specifically reviewed.  In conclusion, Dr. R.J. opined "that it is reasonable that an injury that occurs at any time in a weight-bearing joint is related to further degeneration as time goes by."  Dr. R.J. further opined that "significant football injuries typically have long-term, lifetime sequelae and this is uncontroverted."  

A November 2014 private medical opinion letter, authored by Dr. P.C., also provides a positive nexus linking the Veteran's right knee disability and service.  While there is no indication that an examination of the Veteran was performed, Dr. P.C. indicates he reviewed the Veteran's medical and service records.  Dr. P.C. discussed the Veteran's in-service right knee injury and recurrent history of right knee symptomatology, including the post-service 1978 baseball injury.  In conclusion, Dr. P.C. opined that the Veteran's right knee disability is at least as likely as not proximately caused by the in-service knee injury, and cited to current medical research literature as rationale.  

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In weighing the conflicting medical opinions of records, the Board finds the medical opinions in favor of, and against, a nexus to active service to be of relative equal probative weight.  The medical opinions of the July 2011 and September 2011 VA examiners were offered following an interview with the Veteran, review of the Veteran's service and post-service records, and physical examination of the Veteran.  The Board finds the VA examination reports to be competent and probative medical evidence.  Likewise, the private medical opinions provided by the Veteran, taken collectively, provide favorable support of a nexus to service from clinicians who interviewed the Veteran, reviewed the Veteran's service and post-service records, and physically examined the Veteran.  The Board finds the private opinions, collectively, to be competent and probative medical evidence.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for a right knee disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection Analysis for Left Knee and Right Hip Disabilities

The Veteran contends that he is entitled to service connection for a left knee disability and a right hip disability on a secondary theory of entitlement as due to his right knee disability.  Specifically, the Veteran contends that compensatory changes in gait from his right knee disability proximately caused degenerative joint changes in his left knee and painful movement in his right hip.  

The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  Thus, the Board must consider both direct and secondary theories of entitlement with respect to the Veteran's claim of service connection.  However, as the Board is granting service connection based on secondary service connection (adjudicated below), the additional theories of direct service connection and presumptive service connection are rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the direct and presumptive service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014).  

As stated above, to prevail on the issue of secondary service causation, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  As adjudicated above, the Board is granting service connection for a right knee disability.  

After a review of all the evidence, the Board finds that the Veteran has a current left knee disability, diagnosed as osteoarthritis and degenerative joint disease, and a right hip disability manifested by painful movement.  A March 2009 private radiology report indicated the presence of left knee osteoarthritis and degenerative joint disease.  Private treatment records and the September 2011 VA examination report indicate that the Veteran underwent a right total knee replacement in June 2009.  Private treatment records and the September 2011 VA examination report also indicate chronic hip pain beginning after bilateral total knee replacement in 2009, resulting in painful joint movement and antalgic gait.  The September 2011 VA examination report noted a diagnosis of right hip strain.

The Board further finds that the weight of the evidence indicates the Veteran's current left knee and right hip disabilities are proximately caused by the Veteran's right knee disability.  In this regard, in the September 2011 VA examination report the VA examiner opined that the Veteran's left knee disability is at least as likely as not secondary to the Veteran's right knee disability.  In addition, the September 2011 VA examiner indicated the Veteran's right hip pain began following bilateral total knee replacement.  Further, the January 2009, March 2010, November 2010, December 2013, and November 2014 private medical opinions provide favorable support that the Veteran's left knee disability is proximately caused by the right knee disability.  Finally, the November 2014 private medical opinion also provides favorable support that the Veteran's right hip disability is proximately caused by the right knee disability.  As discussed above, the Board finds these private medical opinions, taken together, to be competent and probative.  There is no competent evidence against the claims of secondary service connection.  For these reasons, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left knee disability and a right hip disability, both as secondary to the service-connected right knee disability have been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a right knee disability is granted.  

Service connection for a left knee disability, as secondary to the service-connected right knee disability, is granted.  

Service connection for a right hip disability, as secondary to the service-connected right knee disability, is granted. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


